SUMMARY ORDER
This cause came to be heard on the record from the United States District *364Court for the Southern District of New York, and was submitted by appellant pro se and by counsel for appellee.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED, substantially for the reasons stated in Judge Duffy’s Decision and Order, dated June 18, 2002.
We have considered all of appellant’s contentions and have found them to be without merit. The judgment of the District Court is affirmed.